Mb. Justice Wolf
delivered the opinion of the court.
On April 22,1926, the appellants filed a motion asking that the setting of the case be suspended and another date fixed, and they also requested that they be allowed ten days to file a brief. Both petitions were granted. On May 4, 1926, the appellants filed another motion asking* for an extension of time, which said motion ;was overruled on the ground that the time for filing the brief had expired on the 3rd of May, 1926. The appellants have presented a motion for a reconsideration on the ground that they made a mistake in calculating the day on which their former allowance of time would expire.
The steady practice of this court has been to refuse extensions of time for filing briefs once the time allowed has actually expired. It is then understood, similarly to Buie 58 of this Court, that if the appellant files his brief within a' reasonable time thereafter and before a dismissal is prayed or ordered by this court, such brief will be accepted. In the present case, with the motion for reconsideration neither the brief was filed nor was there presented any affidavit of merits and no brief has been filed or offered up to the date of this opinion.
In a number of cases, the court has opened or refused to open a default depending upon the nature of the brief presented. Here, the appellants have given us no ground to vary our practice and the motion for reconsideration will be overruled.